                       Case 1:19-cr-10089-PBS Document 53 Filed 10/18/19 Page 1 of 4
AO 24SB (Rev. 02/18)    Judgment in a Criminal Case
                        Attachment (Page 1)—Statement ofReasons

DEFENDANT:             Liam MacLeod
CASE NUMBER: 19cr10089-PBS
DISTRICT:    Massachusetts

                                                          STATEMENT OF REASONS
                                                                  (Not for Public Disclosure)
      Sections I. II,III, IV, and VII oftheStatement ofReasonsform must becompleted in allfelony and Class Amisdemeanor cases.

I.    COURT FINDINGS ON FRESENTENCE INVESTIGATION REPORT

      A. ^       The court adoptsthe presentence investigation report withoutchange.
      B.   •     The court adopts the presentenceinvestigation report with the following changes. (Use Section viuifnecessary)
                 (Check allthat apply andspecify court determination,findings, orcomments, referencingparagraph numbers inthepresentence report.)
           1.    •       Chapter Two of the United StatesSentencing Commission Guidelines Manualdeterminations bycourt: (briefiy
                         summarize thechanges, including changes to baseoffense level, or specific offense characteristics)



           2.    •      ChapterThree ofthe United States Sentencing Commission Guidelines Manual determinations bycourt: (briefly
                        summarize thechanges, including changes tovictim-related adjustments, roleinthe offense, obstruction ofjustice, multiple counts, or
                        acceptance ofresponsibility)



           3.    •      ChapterFour ofthe United States Sentencing Commission Guidelines Manual determinations bycourt: (briefly
                        summarize the changes, including changes tocriminal history category orscores, career offenderstatus, or criminal livelihood determinations)


           4-    n      Additional Comments or Findings: (include comments orfactualfindings concerning any information in thepresentence report,
                        including information that the Federal Bureau ofPrisons may rely onwhen itmakes inmate classification, designation, orprogramming
                        decisions: any other rulings ondisputedportions ofthepresentence investigation report; identification of those portions ofthe report indispute
                        butfor which a court determination isunnecessary because the matter will notaffect sentencing orthe court will not consider it)

           •     The record establishes no need for a presentenceinvestigation report pursuant to Fed.R.Crim.P. 32.
                 Applicable Sentencing Guideline: (ifmore than one guideline applies, list the guidelineproducing the highest offense level)

II.   COURT FINDINGON MANDATORY MINIMUM SENTENCE (Check allthat apply)

      A. •       One or more counts ofconviction carry a mandatory minimum term ofimprisonment and the sentence imposed isat or
                 above the applicable mandatory minimum term.
      B. •       One ormore counts ofconviction carry a mandatory minimum term ofimprisoiunent, butthe sentence imposed isbelow
                 a mandatory minimum term because the court has determined that the mandatory minimum term does notapply based on:
                 •      findings of fact in this case: (Specify)

                 •      substantial assistance(18 U.S.C. § 3553(e))
                 •      the statutory safety valve (18 U.S.C. § 3553(f))
      C.         No count of convictioncarries a mandatory minimum sentence.

III. COURTDETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)
      Total Offense Level:    12
      Criminal History Category: _J
      Guideline Range: (after application of§5Gl. I and §501.2)           10                   to     16                      months
      Supervised Release Range: J                     to _3                years
      Fine Range: $ 5,500                to$ 55,000
           Finewaived or belowthe guideline range because of inability to pay.
Case 1:19-cr-10089-PBS Document 53 Filed 10/18/19 Page 2 of 4
Case 1:19-cr-10089-PBS Document 53 Filed 10/18/19 Page 3 of 4
Case 1:19-cr-10089-PBS Document 53 Filed 10/18/19 Page 4 of 4
